Case 2:18-cv-07241-CAS-PLA Document 45 Filed 12/24/19 Page 1 of 9 Page ID #:608




   1 Paul R. Kiesel (State Bar No. 119854)
      kiesel@kiesel.law
   2 Mariana A. Mcconnell (State Bar No. 273225)
       mcconnell@kiesel.law
   3 KIESEL LAW LLP
     8648 Wilshire Boulevard
   4 Beverly Hills, California 90211-2910
     Telephone: (310) 854-4444
   5 Facsimile: (310) 854-0812
   6
       Neville L. Johnson (State Bar No. 66329)
   7     njohnson@jjllplaw.com
       Jordanna G. Thigpen (State Bar No. 232642)
   8     thigpen@jjllplaw.com
       Daniel B. Lifschitz (State Bar No. 285068)
   9     dlifschitz@jjllplaw.com
       JOHNSON & JOHNSON LLP
  10   439 North Canon Drive, Suite 200
       Beverly Hills, California 90210
  11   Telephone: (310) 975-1080
       Facsimile: (310) 975-1095
  12
       Attorneys for Plaintiff and the Class
  13
  14
                                  UNITED STATES DISTRICT COURT
  15
                                CENTRAL DISTRICT OF CALIFORNIA
  16
     KEVIN RISTO, on behalf of himself           CASE NO. 2:18-CV-07241-CAS-PLA
  17 and all others similarly situated,
                         Plaintiff,              CLASS ACTION
  18
  19                v.                           PLAINTIFF’S OPPOSITION TO
                                                 DEFENDANTS’ APPLICATION
  20 SCREEN ACTORS GUILD-                        FOR LEAVE TO FILE UNDER
     AMERICAN FEDERATION OF                      SEAL
  21 TELEVISION AND RADIO
     ARTISTS, a Delaware corporation;
  22 AMERICAN FEDERATION OF
     MUSICIANS OF THE UNITED
  23 STATES AND CANADA, a California
     nonprofit corporation; RAYMOND M.
  24 HAIR, JR, an individual, as Trustee of
     the AFM and SAG-AFTRA Intellectual
  25 Property Rights Distribution Fund;
     TINO GAGLIARDI, an individual, as
  26 Trustee of the AFM and SAG-AFTRA
     Intellectual Property Rights Distribution
  27 Fund; DUNCAN CRABTREE-
     IRELAND, an individual, as Trustee of
  28 the AFM and SAG-AFTRA Intellectual
       00551605-1
                                                 1   PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                                      APPLICATION FOR LEAVE TO FILE UNDER
                                                                                      SEAL
Case 2:18-cv-07241-CAS-PLA Document 45 Filed 12/24/19 Page 2 of 9 Page ID #:609




   1 Property Rights Distribution Fund;
     STEFANIE TAUB, an individual, as
   2 Trustee of the AFM and SAG-AFTRA
     Intellectual Property Rights Distribution
   3 Fund; JON JOYCE, an individual, as
     Trustee of the AFM and SAG-AFTRA
   4 Intellectual Property Rights Distribution
     Fund; BRUCE BOUTON, an
   5 individual, as Trustee of the AFM and
     SAG-AFTRA Intellectual Property
   6 Rights Distribution Fund; and DOE
     DEFENDANTS 1-10,
   7
                   Defendants.
   8
   9          I.   INTRODUCTION
  10        On July 5, 2019, the parties entered into a Stipulated Protective Order
  11 (“Protective Order”), adopted from the Court’s preferred form order. The Protective
  12 Order provides that “the parties acknowledge that this Order does not confer
  13 blanket protections on all disclosures or responses to discovery and that protection
  14 it affords from public disclosure and use extends only to the limited information or
  15 items that are entitled to confidential treatment under the applicable legal
  16 principles.” The Protective Order requires a party to follow the procedures of Civil
  17 Local Rule 79-5 to seek permission from the Court to file material under seal.
  18        Defendants cannot satisfy either the “compelling reasons” or “good cause”
  19 standards for sealing Exhibits 1 and 2 to the Declaration of Mariana A. McConnell.
  20 Defendants’ Application for Leave to File Under Seal [Dkt. No. 40] (“Application”)
  21 does not attempt to argue that Defendants can meet the “compelling reasons”
  22 standard. Instead, Defendants point to the Stipulated Protective Order to argue that
  23 because there was “good cause” for Court to issue a Protective Order, there is “good
  24 cause” to seal any discovery filed in opposition to Defendants’ Motion to Compel.
  25 The fact that the Court has entered the Protective Order and that Defendants’ have
  26 designated [the majority of] their documents as confidential does not, standing
  27 alone, establish sufficient grounds to seal a filed document. See Foltz v. State Farm
  28 Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th Cir. 2003); see also Beckman Indus.,
     00551605-1
                                              2     PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                                       APPLICATION FOR LEAVE TO FILE UNDER
                                                                                      SEAL
Case 2:18-cv-07241-CAS-PLA Document 45 Filed 12/24/19 Page 3 of 9 Page ID #:610




   1 Inc. v. Int'l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992); Realtime Data LLC v.
   2 Teradata Operations, Inc., No. CV 16-2743 AG (FFMx), 2016 U.S. Dist. LEXIS
   3 193263, at *2-4 (C.D. Cal. May 3, 2016) (“sometimes parties will proclaim that all
   4 documents designated ‘confidential’ must be covered by a protective order, and
   5 then later argue that these documents are confidential because they are covered by
   6 the order. This circular reasoning leads to situations where parties never actually
   7 explain why any documents should be withheld from the public.").
   8         Pursuant to Local Rule 79-5.2.2(b)(i), the party seeking to seal must submit a
   9 declaration establishing good cause or demonstrating compelling reasons why the
  10 strong presumption of public access in civil cases should be overcome. Defendants
  11 have failed to do so. Indeed, “failure to file a declaration… may be deemed
  12 sufficient grounds for denying the Application.” Local Rule 79-5.2.2(b)(i).
  13 Defendants’ Application should be denied on this basis alone.
  14         Defendants’ Application ignores the importance of the exhibits in relation to
  15 the arguments set forth in Defendants’ portion of the Joint Stipulation [Dkt. No.
  16 44]. Because the Defendants have put forth an unfounded and wildly speculative
  17 argument in order to compel the production of irrelevant documents, and has done
  18 so as part of a collateral attack on class certification, it is necessary for Plaintiff to
  19 point to specific facts in the record to present a complete opposition. There is no
  20 good cause to seal the exhibits, as Defendants have not, and cannot, present any
  21 “particularized showing of good cause” or prejudice or harm. In re Midland Nat’l
  22 Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012).
  23          II.   LEGAL STANDARD
  24         “Historically, courts have recognized a ‘general right to inspect and copy
  25 public records and documents, including judicial records and documents.’”
  26 Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1122, 1178 (quoting Nixon v.
  27 Warner Commcn's Inc., 435 U.S. 589 (1978)). There is a “strong presumption in
  28 favor of access” to court records except for those traditionally kept secret, such as
     00551605-1
                                               3     PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                                          APPLICATION FOR LEAVE TO FILE UNDER
                                                                                         SEAL
Case 2:18-cv-07241-CAS-PLA Document 45 Filed 12/24/19 Page 4 of 9 Page ID #:611




   1 grand jury transcripts and warrant materials. Id. (citing Foltz, 331 F.3d at 1135); see
   2 also Valley Broad. Co. v. U.S. Dist. Court for Dist. of Nevada, 798 F.2d 1289, 1294
   3 (9th Cir. 1986) (“[P]romoting the public's understanding of the judicial process and
   4 of significant public events justify creating a ‘strong presumption’ in favor of ...
   5 access.”). A party seeking to seal a document filed with the court must therefore (1)
   6 comply with Civil Local Rule 79-5; and (2) rebut the “a strong presumption in favor
   7 of access” that applies to all documents filed as part of litigation. Id. at 1178.
   8         Civil Local Rule 79-5 makes clear that a confidentiality designation pursuant
   9 to a protective order "is not sufficient justification for filing under seal[.]” Civil
  10 L.R. 79-5.2.2(a)(i), Rather, a person seeking to file such documents under seal must
  11 comply with L.R. 79-5.2.2(b),” id., which requires a declaration “showing good
  12 cause or demonstrating compelling reasons why the strong presumption of public
  13 access in civil cases should be overcome, with citations to the applicable legal
  14 standard.” Civil L.R. 79-5.2.2(b)(i). The “compelling reasons” standard requires a
  15 showing of “compelling reasons supported by specific factual findings ... [which]
  16 outweigh the general history of access and the public policies favoring disclosure.”
  17 Pintos v. Pac. Creditors Ass'n, 605 F.3d 665, 677-78 (9th Cir. 2010). (quoting
  18 Kamakana, 447 F.3d at 1178-79). If, after balancing the interests of the public and
  19 the party seeking to keep certain judicial records secret, "the court decides to seal
  20 certain judicial records, it must 'base its decision on a compelling reason and
  21 articulate a factual basis for its ruling, without relying on hypothesis or conjecture.'"
  22 Id. at 1179 (quoting Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)).
  23         Where the information in question is attached to a “non-dispositive” motion,
  24 courts apply a lower "good cause" standard from Rule 26(c). “[A]s the private
  25 interests of the litigants are 'the only weights on the scale'" under these
  26 circumstances, application of the good cause standard from Rule 26(c) "makes
  27 sense." Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097-98 (9th
  28 Cir. 2016) (quoting Kamakana, 447 F.3d at 1180). The “good cause” standard,
     00551605-1
                                          4    PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                                          APPLICATION FOR LEAVE TO FILE UNDER
                                                                                         SEAL
Case 2:18-cv-07241-CAS-PLA Document 45 Filed 12/24/19 Page 5 of 9 Page ID #:612




   1 although less exacting than the “compelling reasons” standard, nevertheless
   2 requires more than “[b]road allegations of harm, unsubstantiated by specific
   3 examples or articulated reasoning.” Beckman, 966 F.2d at 476 (citation omitted).
   4 "For good cause to exist, the party seeking protection bears the burden of showing
   5 specific prejudice or harm will result if no protective order is granted." Phillips ex
   6 rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002).
   7        “[T]he key in determining which standard to apply” to a given motion to seal
   8 “is … whether the motion is more than tangentially related to the merits of a case.”
   9 Macias v. Cleaver, No. 1:13-cv-01819-BAM, 2016 U.S. Dist. LEXIS 85529, at *8-
  10 9 (E.D. Cal. June 30, 2016) (quotes and internal citations omitted). A court may not
  11 simply mechanically label motions “dispositive” or “nondispositive.” See Ctr. for
  12 Auto Safety, 809 F.3d at 1098-99 (emphasizing that "plenty of technically
  13 nondispositive motions—including routine motions in limine—are strongly
  14 correlative of the merits of a case"); Whitecryption Corp. v. Arxan Techs., Inc., No.
  15 15-cv-00754-WHO, 2016 U.S. Dist. LEXIS 31108, at *3 (N.D. Cal. Mar. 9, 2016)
  16 (applying compelling reasons standard to motions to file amended complaints).
  17        III.   ARGUMENT
  18        a.     The Discovery Dispute is More Than Tangentially Related to the
  19 Underlying Causes of Action
  20        Defendants argue that the documents they seek to seal are “subject to a very
  21 low presumption of public access” because they “were produced by private litigants
  22 during discovery, marked Confidential pursuant to the Stipulated Protective Order
  23 governing discovery, and attached as exhibits to the briefing of a non-dispositive
  24 discovery motion.” See Dkt. 44 at 3:21-25. However, “[w]hen discovery material is
  25 filed with the court, [] its status changes,” triggering “the public policy reasons
  26 behind a presumption of access to judicial documents ...” Foltz, 331 F.3d at 1134
  27 (quoting Phillips, 307 F.3d at 1213). The documents Defendants seek to seal are not
  28 part of an isolated discovery dispute, but an ongoing challenge to Plaintiff’s fitness
     00551605-1
                                                5    PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                                        APPLICATION FOR LEAVE TO FILE UNDER
                                                                                       SEAL
Case 2:18-cv-07241-CAS-PLA Document 45 Filed 12/24/19 Page 6 of 9 Page ID #:613




   1 to represent the Class, and therefore implicates the merits of class certification. See
   2 Prime Healthcare Centinela, LLC v. Kimberly-Clark Corp., No. CV 14-8390 DMG
   3 (PLAx), 2016 U.S. Dist. LEXIS 185659, at *5 (C.D. Cal. Mar. 24, 2016)
   4 (documents relating to class certification “involve[] issues that are ‘more than
   5 tangentially related to the merits of the case[]’”); Algarin v. Maybelline, Ltd. Liab.
   6 Co., No. 12cv3000 AJB (DHB), 2014 U.S. Dist. LEXIS 23882, at *6 (S.D. Cal.
   7 Feb. 21, 2014) (where class certification will “affect whether or not the litigation
   8 proceeds,” compelling reasons must be demonstrated for sealing the record).
   9         In order to justify their requests for production, Defendants’ portion of the
  10 Joint Stipulation contains many wild accusations with no citation to the record.
  11 Indeed, Defendants even posit that Mr. Dreith and Ms. Hoffman are “seeking to
  12 profit from a lawsuit that attacks the very Service Fee that they personally
  13 implemented, administered and supported as former top officers of the Fund and
  14 that, if successful, would result in a judgment that Mr. Dreith and Ms. Hoffman
  15 breached their own fiduciary duties as executives of the Fund.” See Dkt. 44, p. 5-6.
  16 Plaintiffs’ exhibits unravel that theory, and are necessary to show that Defendants’
  17 conspiracy theory in support of its motion to compel is unwarranted and unjustified.
  18 Plaintiff’s exhibits demonstrate that there is no relevance to Defendants’ discovery
  19 requests and no basis upon which to challenge Plaintiff’s adequacy as a class
  20 representative, which goes to the core of the merits of Plaintiff’s case. Because this
  21 motion to compel and the arguments sets forth therein are “strongly correlative of
  22 the merits of a case” as set forth in Ctr. for Auto Safety v. Chrysler Grp., LLC,
  23 Defendants must be required to show compelling reasons why the strong
  24 presumption of public access in civil cases should be overcome, with citations to
  25 the applicable legal standard. Defendants have not attempted to do so.
  26         b.    Defendants’ Cannot Meet the Good Cause Standard
  27         Even if Defendants’ Application were governed by the “good cause” standard
  28 for sealing, it would still fail. “A party asserting good cause bears the burden, for
     00551605-1
                                                 6      PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                                        APPLICATION FOR LEAVE TO FILE UNDER
                                                                                       SEAL
Case 2:18-cv-07241-CAS-PLA Document 45 Filed 12/24/19 Page 7 of 9 Page ID #:614




   1 each particular document it seeks to protect, of showing that specific prejudice or
   2 harm will result if no protective order is granted.” Foltz, 331 F.3d at 1130 (citing
   3 Phillips, 307 F.3d at 1211 ("For good cause to exist, the party seeking protection
   4 bears the burden of showing specific prejudice or harm will result if no protective
   5 order is granted."). “Broad allegations of harm, unsubstantiated by specific
   6 examples or articulated reasoning, do not satisfy the [good cause] test.” Beckman
   7 Indus., 966 F.2d at 476; see In re Rocket Fuel Inc. Sec. Litig., No. 14-cv-03998-
   8 PJH, 2017 U.S. Dist. LEXIS 9921, at *17 (N.D. Cal. Jan. 24, 2017) (“With a few
   9 exceptions, the information sought to be sealed, while perhaps embarrassing to
  10 Rocket Fuel, is not information that, if made public, would reveal Rocket Fuel's
  11 trade secrets or give their competitors an unfair advantage.”); 3B Med., Inc. v.
  12 ResMed Corp., No. 16-CV-2050-AJB-JMA, 2016 U.S. Dist. LEXIS 163037, at *8
  13 (S.D. Cal. Oct. 11, 2016) (rejecting applicant’s request to seal “emails concerning
  14 general business discussions between ResMed executives” that “do not include
  15 information concerning ResMed's pricing strategy, contract negotiations, or revenue
  16 forecasts” and therefore would not cause specific harm if disclosed).
  17        Defendants are moving to compel four requests for production of documents
  18 that seek documents not relevant to the underlying case. In support of that motion,
  19 Defendants set forth a speculative argument with no basis in the evidence. Then,
  20 when Plaintiff sets forth his argument in opposition to Defendants’ motion, pointing
  21 to documents produced in the action, Defendants claim that the exhibits could be
  22 “potentially damaging” to them and should therefore be sealed. Dkt. 40 at 5. The
  23 “harm” that Defendants are claiming to support their sealing motion is not protected
  24 by the law. There are no trade secrets at issue in the exhibits, the only thing
  25 apparent from the exhibits is that Defendants’ recitation of the facts is wrong.
  26        Exhibit 1 to the Declaration of Mariana A. McConnell contains portions of an
  27 email exchange where the Defendants confirm a plan to conceal the disclosure of
  28 the Service Fee. This is not a confidential business decision; it is merely
     00551605-1
                                         7     PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                                        APPLICATION FOR LEAVE TO FILE UNDER
                                                                                       SEAL
Case 2:18-cv-07241-CAS-PLA Document 45 Filed 12/24/19 Page 8 of 9 Page ID #:615




   1 confirmation of the course of action which gives rise to this action. Exhibit 2
   2 contains a memorandum which sets forth Mr. Dreith’s concerns about the Service
   3 Fee, which are confirmed and have already been made public by the filing of this
   4 action. The information contained in these two exhibits is not confidential and does
   5 not contain any sensitive information. Defendants have not explained how any of
   6 the information contained in the exhibits would specifically harm or prejudice them,
   7 let alone explained how the disclosure of this information would result in harm.
   8        Judge Stanton, in Urakhchin v. Allianz Asset Mgmt. of Am., L.P.2017 U.S.
   9 Dist. LEXIS 73680, denied an Application for Leave to File Materials Under Seal
  10 with analogous facts. In that case, defendants argued that committee agendas and
  11 minutes, as well as emails among committee members, would “affect Defendants’
  12 relationships with service providers.” Id. at *6. The Court found that Defendants’
  13 allegations were too broad and vague to satisfy the good cause standard and that
  14 “the mere fact that information is not generally known to third parties does not
  15 necessarily mean that disclosure will result in harm.” Id. at *8. As with the emails
  16 attached as Exhibit 1, the emails in the Urakhchin case do “not appear to contain
  17 detailed analysis or insight into Committee activities that could be used against
  18 Defendants in the future,” and Defendants have provided no explanation to the
  19 contrary sufficient to carry their burden. Id. at *9; see also Copart, Inc. v. Sparta
  20 Consulting, Inc., No. 2:14-cv-00046-KJM-CKD, 2016 U.S. Dist. LEXIS 72269, at
  21 *5 (E.D. Cal. June 1, 2016) (“[Defendant] has not explained how it would be
  22 harmed other than to provide a boilerplate explanation for each exhibit”); Santos v.
  23 TWC Admin. LLC, No. CV 13-04799 MMM (CWx), 2014 U.S. Dist. LEXIS
  24 197469, at *11 (C.D. Cal. May 27, 2014) (“While the court can make certain
  25 assumptions as to why defendants believe the compensation plans are proprietary,
  26 its assumptions do not constitute evidence or serve as the necessary showing.”).
  27        Finally, Defendants argue that Plaintiff is using the discovery motion to
  28 publish a “one-sided, incomplete account of matters related to a central issue in this
     00551605-1
                                              8    PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                                       APPLICATION FOR LEAVE TO FILE UNDER
                                                                                      SEAL
Case 2:18-cv-07241-CAS-PLA Document 45 Filed 12/24/19 Page 9 of 9 Page ID #:616




   1 litigation.” As stated above, Plaintiff cites to the exhibits to oppose the unfounded
   2 arguments posited by Defendants in support of their motion. Yet, if Defendants
   3 argue that Plaintiff has mischaracterized the exhibits, and that Defendants could be
   4 harmed by the characterization, that argument actually counsels in favor of the
   5 public disclosure of the underlying documents. In re Volkswagen "Clean Diesel"
   6 Mktg., Sales Practices, & Prods. Liab. Litig., 2019 U.S. Dist. LEXIS 138473, at *4-
   7 6 (N.D. Cal. Aug. 15, 2019) (“If Plaintiffs have indeed mischaracterized the
   8 substance of Bosch's internal documents, then public disclosure of the documents
   9 will benefit Bosch. For if the documents are not sealed, members of the public can
  10 examine them and judge for themselves whether Plaintiffs' characterizations are
  11 accurate. Bosch's concern, then, counsels in favor of keeping the exhibits publicly
  12 available and does not constitute ‘good cause’ for sealing them.”)
  13                IV.   CONCLUSION
  14                Because Defendants have failed to submit a declaration establishing good
  15 cause or demonstrating compelling reasons why the strong presumption of public
  16 access in civil cases should be overcome, the Application should be summarily
  17 denied. If the Court does not deny the Application based solely on the failure to
  18 submit an appropriate declaration, the Court should deny Defendants’ Application
  19 on the basis that it does not sufficiently specify how any of the information in the
  20 exhibits to be sealed would harm or prejudice the Defendants if disclosed.
  21 DATED: December 24, 2019                    KIESEL LAW LLP
  22
                                                 By: /s/ Mariana A. McConnell
  23                                               PAUL R. KIESEL
                                                   MARIANA A. MCCONNELL
  24
                                                 JOHNSON & JOHNSON LLP
  25                                               NEVILLE L. JOHNSON
  26                                               JORDANNA G. THIGPEN
                                                   DANIEL B. LIFSCHITZ
  27
                                                 Attorneys for Plaintiff and the Class
  28
       00551605-1
                                                     9    PLAINTIFF’S OPPOSITION TO DEFENDANTS’
                                                           APPLICATION FOR LEAVE TO FILE UNDER
                                                                                           SEAL
